NO. 07-07-0436-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  DECEMBER 6, 2007

                         ______________________________


                                ROBERT JAMES BACK,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                              Appellee


                       _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 54960-D; HON. DON EMERSON, PRESIDING

                         _______________________________

                                Abatement and Remand

                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Robert James Back (appellant) filed a notice of appeal from his conviction for

robbery on October 22, 2007. On October 31, 2007, the trial court filed its certification

representing that appellant has the right of appeal. However, the appellate record reflects
that appellant failed to sign the certification pursuant to Texas Rule of Appellate Procedure

25.2(d) which requires the certification to be signed by appellant and a copy served on

him.1

        Consequently, we abate the appeal and remand the cause to the 320th District Court

of Potter County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

        1.         whether appellant desires to prosecute the appeal; and

        2.         if appellant desires to prosecute the appeal, to obtain his signature on
                   an amended trial court’s certification.

        We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Furthermore, the trial court shall also cause to be

developed 1) a supplemental clerk’s record containing the amended trial court certification,

if any, and 2) a reporter’s record transcribing the evidence and argument presented at the

aforementioned hearing. Additionally, the trial court shall cause the supplemental clerk’s

record to be filed with the clerk of this court on or before January 3, 2008. Should

additional time be needed to perform these tasks, the trial court may request same on or

before January 3, 2008.

        It is so ordered.

                                                      Per Curiam

Do not publish.




        1
            Becam e effective Septem ber 1, 2007.